Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-15-21 has been entered.

Response to the applicant’s arguments 
The previous rejection is withdrawn.
The applicant’s arguments are entered.
A new updated search has been conducted.
Applicant’s arguments are now moot in view of the new rejection. 
Ferguson is silent but Zhong (US 10,852,419)  teaches “…generating, based at least in part on the sensor data, a multi-channel  image (see col. 13, lines 1-30 where a 10 channel description of the image  can be used with different gradient magnitudes; see col. 4, line 44-54 where the radar data can be and the video data can be provided in different transmission and reception channels) representing a top-down view of the environment,  (see FIG. 7 where the top down view is shown as elements 466 being a top view in a first channel, and a second view 4644 being a second channel and a third and fourth view 464 and 462 being a third and a fourth channel of radar and video data) the multi-channel image comprising a bounding box associated with a vehicle (see FIG. 12 where a bounding box is provided as element 304 and 304 relative to the vehicle 302) and velocity information associated with the vehicle, the vehicle being separate from the autonomous vehicle;(See col. 5, lines 60-66 where the objects include 3d velocity information)  inputting the multi-channel image representing the top-down view of the environment into a machine learning model” (see col. 6, line 65 and Zhong where a 10 channel descriptor in block 180. A bounding box is also provided for detected objects.  In block 304, 300.  Fig. 7 shows a top down visualization of a multi channel image with one image being bounding boxes that surround an object.   )
    PNG
    media_image1.png
    505
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    1237
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Zhong since Zhong teaches that camera and radar can be fused in block 412 and the video data in 418.  Then a 3d velocity of the multi-channel image can be taken to track the objects in 2d and 3d. In FIG. 13, radar data, camera data and object detection can be provided in both a 2d image and a 3d image and separately. Then a calibrating mapping table can be provided.   See blocks 312-326.  This can provide a velocity support vector estimation. This also can be used to provide improved camera and radar fusion. This fusion can include quickly classifying and analyzing an image. The processor can then draw a bounding box around an image and provide an immediate identification of results (what type of object it is) and tracking of the velocity of the object for improved collision avoidance. See col. 1, lien 35 to col. 2, line 20 and col. 4, line 1 to col. 5, line 10 of Zhong. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claim 1 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: US 5870493 to Vogl that was filed in 1997 (hereinafter “Vogl”) and in view of U.S. Patent No.: US 10,852,419 to Zhong that was filed in 2017.  

    PNG
    media_image4.png
    683
    877
    media_image4.png
    Greyscale

Ferguson et al. discloses “1.    A system comprising:
one or more processors; and  (see FIG. 1, computing device and processor 120)
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
capturing sensor data of an environment using at least one sensor of an autonomous vehicle; (see FIG. 1, perception system 172 and LIDAR device 401 in IFG. 4) 

    PNG
    media_image5.png
    814
    670
    media_image5.png
    Greyscale

generating, based at least in part on the sensor data,…. an image representing a top-down view of the environment, (see FIG. 7c that 

    PNG
    media_image6.png
    347
    833
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    534
    766
    media_image7.png
    Greyscale

Ferguson is silent but Zhong (US 10,852,419)  teaches “…generating, based at least in part on the sensor data, a multi-channel  image (see col. 13, lines 1-30 where a 10 channel description of the image  can be used with different gradient magnitudes; see col. 4, line 44-54 where the radar data can be and the video data can be provided in different transmission and reception channels) representing a top-down view of the environment,  (see FIG. 7 where the top down view is shown as elements 466 being a top view in a first channel, and a second view 4644 being a second channel and a third and fourth view 464 and 462 being a third and a fourth channel of radar and video data) the multi-channel image comprising a bounding box associated with a vehicle (see FIG. 12 where a bounding box is provided as element 304 and 304 relative to the vehicle 302) and velocity information associated with the vehicle, the vehicle being separate from the autonomous vehicle;(See col. 5, lines 60-66 where the objects include 3d velocity information)  inputting the multi-channel image representing the top-down view of the environment …” (see col. 6, line 65 and Zhong where a 10 channel descriptor in block 180. A bounding box is also provided for detected objects.  In block 304, 300.  Fig. 7 shows a top down visualization of a multi channel image with one image being bounding boxes that surround an object.   )
    PNG
    media_image1.png
    505
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    1237
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Zhong since Zhong teaches that camera and radar can be fused in block 412 and the video data in 418.  Then a 3d velocity of the multi-channel image can be taken to track the objects in 2d and 3d. In FIG. 13, radar data, camera data and object detection can be provided in both a 2d image and a 3d image and separately. Then a calibrating mapping table can be provided.   See blocks 312-326.  This can provide a velocity support vector estimation. This also can be used to provide improved camera and radar fusion. This fusion can include quickly classifying and analyzing an image. The processor can then draw a bounding box around an image and provide an immediate identification of results (what type of object it is) and tracking of the velocity of the object for improved collision avoidance. See col. 1, lien 35 to col. 2, line 20 and col. 4, line 1 to col. 5, line 10 of Zhong. 

Ferguson is silent but Yao teaches “…the image comprising a bounding box”  (see paragraph 20-22 where an input image undergoes feature detection and the detection results and heat maps 116 indicate potential objects of interest using the bounding boxes) 
Ferguson discloses “….associated with a vehicle and velocity information associated with the vehicle, the vehicle being separate from the autonomous vehicle; (see Col. 2, lines 1-30 where a position a velocity of the vehicle and a timestamp can be shown)”
Ferguson is silent but Yao teaches “…inputting the ….image into a machine learning model trained to generate a heat map”  (See paragraph 15, 20-21 and 34 where a machine learning can be used for object and feature detection and paragraph 34 where this is used to generate a heat map including probability scores 212; see claim 1-5); 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain objects of interest. This machine learning can be used to reliably detect 
Ferguson discloses”… associated with prediction probabilities of possible locations associated with the vehicle;” (see FIG. 7c where the vehicle 580 can move according to 730, 740, 720 and 71 and 780 and 710 has a 20 percent probability and 720 has a 20 percent probability and 740 has a 10 percent probability and this is associated with the possible  
    PNG
    media_image8.png
    829
    469
    media_image8.png
    Greyscale

Ferguson is silent but Yao teaches “…determining, based at least in part on the heat map…”  (See claim 6, 11, 21 and paragraph 15, 20-21 and 34, and 47-51 where a machine learning can be used for object and feature detection and paragraph 34 where this is used to generate a heat map  It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain objects of interest. This machine learning can be used to reliably detect features and compute a probability of score of detection feature for each input image. This can be done very quickly using an input image of any size for immediate identification of results. See paragraph 18-33 of Yao. 

Ferguson et al. discloses “…. a predicted trajectory associated with the vehicle; and  (see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood value for each trajectory of the set of possible trajectories in blocks 910-960)
determining, based at least in part on the predicted trajectory, a trajectory for the autonomous vehicle to travel in the environment. see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood value for each trajectory of the set of possible trajectories in blocks 910-960 and then in block 960 the vehicle is moved in order to avoid the final future trajectory); 
    PNG
    media_image9.png
    823
    658
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    816
    620
    media_image10.png
    Greyscale

inputting the …..image representing the top down view of the environment into a machine learning model”. (See col. 9, lines 5-65 and col. 12, liens 1-44 and claims 1-9 and 14 where a top down preprocessing of the image is taken by a machine vision system and then the centroid of the sub images are taken, and then micro features of each sub-image are taken and then the scanning sis stopped and then the features are extracted using a neural network).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of VOGL since VOGL teaches that a machine learning neural network can be used to analyze an image.  The method uses a so called “top down method” to organize the data and then formulate a number of sub regions of the images.  A centroid of the sub images can be taken and a centering of the image can be taken then a number of micro features can be taken from the sub-images. See FIG. 2, block 201. Then a machine learning operation can be provided 501 for scene labels and object labels and maco-feature labels and coordinates.  This can provide an increased recognition speed using a top down format.  See col. 3, line 35 to 
Ferguson is silent but Zhong (US 10,852,419)  teaches “…generating, based at least in part on the sensor data, a multi-channel  image (see col. 13, lines 1-30 where a 10 channel description of the image  can be used with different gradient magnitudes; see col. 4, line 44-54 where the radar data can be and the video data can be provided in different transmission and reception channels) representing a top-down view of the environment,  (see FIG. 7 where the top down view is shown as elements 466 being a top view in a first channel, and a second view 4644 being a second channel and a third and fourth view 464 and 462 being a third and a fourth channel of radar and video data) the multi-channel image comprising a bounding box associated with a vehicle (see FIG. 12 where a bounding box is provided as element 304 and 304 relative to the vehicle 302) and velocity information associated with the vehicle, the vehicle being separate from the autonomous vehicle;(See col. 5, lines 60-66 where the objects include 3d velocity information)  inputting the multi-channel image representing the top-down view of the environment into a machine learning model” (see col. 6, line 65 and Zhong where a 10 channel descriptor in block 180. A bounding box is also provided for detected objects.  In block  )
    PNG
    media_image1.png
    505
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    1237
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Zhong since Zhong teaches that camera and radar can be fused in block 412 and the video data in 418.  Then a 3d velocity of the multi-channel image can be taken to track the objects in 2d and 3d. In FIG. 13, radar data, camera data and object detection can be provided in both a 2d image and a 3d image and separately. Then a calibrating mapping table can be provided.   See blocks 312-326.  This can provide a velocity support vector estimation. This also can be used to provide improved camera and radar fusion. This fusion can include quickly classifying and analyzing an image. The processor can then draw a bounding box around an image 

Claim 2 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of Vogl and in view of Zhong.

Ferguson discloses “2.    The system of claim 1, wherein determining the predicted trajectory comprises: determining a predicted point based at least in part on a highest probability portion associated with (see FIG. 9, block 960 where based on the contextual information and a likelihood of the set of possible future trajectories, then a final future trajectory is determined in blocks 910-960 and the vehicle is moved to avoid that final future trajectory)
 “…a portion of the heat map and”. (See claim 6, 11, 21 and paragraph 15, 20-21 and 34, and 47-51 where a machine learning can be used for object and feature detection and paragraph 34 where this is used to generate a heat map including probability scores 212 for objects in the image and a heat map that shows multiple objects in a certain area);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain objects of interest. This machine learning can be used to reliably detect features and compute a probability of score of detection feature for each input image. This can be done very quickly using an input image of any size for immediate identification of results. See paragraph 18-33 of Yao. 


    PNG
    media_image11.png
    907
    675
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    897
    676
    media_image12.png
    Greyscale
 “…a cost associated with determining the predicted trajectory based at least in part on the predicted point”.  (See FIG. 6, where a risk cost associated with an action is made in block 606 and it is determined if the risk is less than a threshold and if it is then the action is undertaken and if not then the adjustment is not made in blocks 60-616; see col. 11, line 35 to col. 12, line 55 where a vehicle may wish to move up to get a better view of the object of interest (vehicle, pedestrian or stoplight) however, this may be highly risky and then this action can be cancelled); 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded position in FIG. 4.  However, there may be significant risks associated with this action. See Table 1 at col. 19.  For example, there may be a risk that the av can strike a pedestrian in the middle of the road (100,000 risk at  0.01 percent probability) or getting hit from the rear from another car (10,000 risk at 0.03 percent probability. The processor can evaluate this different risk (table 1) in terms of a threshold value (figure 6-7) and then take the action or 

 Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of United States Patent Application Pub. No.: US 2018/00060701 A1 to Krishnamurthy et al. filed in 2016 and in view of Vogl and in view of Zhong. 

Ferguson is silent but Teller teaches “…3. The system of claim 2, wherein: the predicted point is a first predicted point; the highest probability portion is a first highest probability portion; (see col. 19, 
the portion is a first portion; (See FIG. 6, where a risk cost associated with an action is made in block 606 and it is determined if the risk is less than a threshold and if it is then the action is undertaken and if not then the adjustment is not made in blocks 60-616; see col. 11, line 35 to col. 12, line 55 where a vehicle may wish to move up to get a better view of the object of interest (vehicle, pedestrian or stoplight) however, this may be highly risky and then this action can be cancelled);
the cost is a first cost; (see col. 19, lines 5-25 where the risks for certain events and probability and penalties are shown)
the predicted trajectory is a first predicted trajectory; and (see FIG. 4 where the vehicle may move along trajectory 416 to move to see a traffic light or view other objects);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for 

Ferguson is silent but Krishnamurthy et al teaches “…the operations further comprise:
masking, as a masked heat map… wherein the second portion of the heat map comprises at least the first portion;”,  (see paragraph 33, 60, 61) ;


Ferguson is silent but Teller teaches “…a second portion of the heat map associated with the first predicted point, 
….determining, as a second predicted point, 
a second highest probability portion associated with a third portion of the masked heat map; and (see col. 19, lines 5-25 where a second highest probability is indicated as getting hit  by an oncoming vehicle as 20,000 with a 0.01 percent probability and a risk penalty of 2; see col. 18, lines 35 to 55);
determining a second predicted trajectory based at least in part on the second predicted point and on ( see col. 22, lines 1-15 where if the risk is acceptable the vehicle can move to the area to get a view of the light however if the risk is unacceptable then the vehicle may stay in a position and avoid turning right and instead moving straight which is a lesser risk and cost and penalty)
a second cost associated with determining the second predicted trajectory based at least in part on the second predicted point”.  (See col. 20, line 1 to col. 21, line 10 where the vehicle indicates that turning right is too risky and then the vehicle can re-route to move straight as an action 416; see col. 22, lines 1-15 where based on the costs and the risk, the vehicle can change a positon of the vehicle le relative to the environment or increase a distance and a direction within a lane based on the risk and the costs);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded position in FIG. 4.  However, there may be significant risks associated with 

Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of United States Patent Application Pub. No.: US 2019/0364492 A1 to Azizi et al. filed in 2016 and in view of Vogl and in view of Zhong.

Ferguson is silent but Yao teaches “…4.    The system of claim 1, wherein the image comprises:
a first channel representing the bounding box and semantic information associated with the vehicle; and…  wherein the operations further comprise inputting the first channel and the second channel into the machine learning model. (see paragraph 32 where the neural network includes a convolution layer on a first channel and a second channel including in paragraph 43 via post processing 1. A non maximal suppression and 2. Bounding box regression; and in paragraph 47 information about a vehicle that is an autonomous vehicle)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain objects of interest. This machine learning can be used to reliably detect features and compute a probability of score of detection feature for each 

Ferguson is silent but Azziz teaches “…a second channel representing the velocity information associated with the vehicle, and”.  (see paragraph 687, 1053, 1118, 1707, 607). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Azziz since Azziz teaches that a neural network can include a channel that represents velocity information. This can be used for making predictions using the neural network for machine learning.    See paragraph 285 and 607 and 687 of Azziz. 
Ferguson is silent but Zhong (US 10,852,419)  teaches “…, a multi-channel  image (see col. 13, lines 1-30 where a 10 channel description of the image  can be used with different gradient magnitudes; see col. 4, line 44-54 where the radar data can be and the video data can be provided in different transmission and reception channels)   (see FIG. 7 where the top down view is shown as elements 466 being a top view in a first channel, and a second view 4644 being a second channel and a third and fourth view 464 and 462 being a third and a fourth channel of radar and video data) (see FIG. 12 where a bounding box is provided as element 304 and 304 relative to the vehicle 302) (see col. 6, line 65 and Zhong where a 10 channel descriptor in block 180. A bounding box is also provided for detected objects.  In block 304, 300.  Fig. 7 shows a top down visualization of a multi channel image with one image being bounding boxes that surround an object.   )
    PNG
    media_image1.png
    505
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    1237
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Zhong since Zhong teaches that camera and radar can be fused in block 412 and the video data in 418.  Then a 3d velocity of the multi-channel image can be taken to track the objects in 2d and 3d. In FIG. 13, radar data, camera data and object detection can be provided in both a 2d image and a 3d image and separately. Then a calibrating mapping table can be provided.   See blocks 312-326.  This can provide a velocity support vector estimation. This also can be used to provide improved camera and radar fusion. This fusion can include quickly classifying and analyzing an image. The processor can then draw a bounding box around an image and provide an immediate identification of results (what type of object it is) and tracking of the velocity of the object for improved collision avoidance. See col. 1, lien 35 to col. 2, line 20 and col. 4, line 1 to col. 5, line 10 of Zhong. 


Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of United States Patent Application Pub. No.: US20160099010A1 to Sainath et al. filed in 2014 and in view of Vogl and in view of Zhong. 

Ferguson is silent but Yao teaches “5.    The system of claim 1, wherein the machine learning model comprises: a convolutional neural network (CNN); and  (see paragraph 47) (see paragraph 59-67);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain objects of interest. This machine learning can be used to reliably detect features and compute a probability of score of detection feature for each input image. This can be done very quickly using an input image of any size for immediate identification of results. See paragraph 18-33 of Yao. 


a long short-term memory (LSTM) component coupled to the CNN”.  (See paragraph 3-5 and claims 1-9 and paragraph 18).  
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Sainath since Sainath teaches that a neural network can include long short term memory component.  This can assist with the temporal modeling of the system.  See paragraph 1-19 of Sainath. 
 


 Claims 6 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of Vogl and in view of Zhong.
Claim 6 and 16 recite and Ferguson discloses a top down image in FIG. 7c and is silent as to but Vogl et al. teaches “…inputting the image representing the top down view of the environment into a algorithm”. (See col. 9, lines 5-65 and col. 12, liens 1-44 and claims 1-9 and 14 where a top down preprocessing of the image is taken by a machine 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of VOGL since VOGL teaches that a machine learning neural network can be used to analyze an image.  The method uses a so called “top down method” to organize the data and then formulate a number of sub regions of the images.  A centroid of the sub images can be taken and a centering of the image can be taken then a number of micro features can be taken from the sub-images. See FIG. 2, block 201. Then a machine learning operation can be provided 501 for scene labels and object labels and maco-feature labels and coordinates.  This can provide an increased recognition speed using a top down format.  See col. 3, line 35 to col. 5, line 36.    This can be done very rapid using a top down method for improved feature binding.  

In regard to claim 6 and 16, Ferguson et al. discloses “6.  A method comprising: 
receiving sensor data of an environment; (see FIG. 1, perception system 172 and LIDAR device 401 in figure 4) (see FIG. 1, computing device and processor 120) (see FIG. 1, computing device and memory 130 and data and instructions 134)
generating an…. image representing a top-down view of an object in the environment, (see FIG. 7c that shows a top down view of the intersection with a first vehicle 580 and a second vehicle 100 and the trajectory probabilities for trajectory 710-740)”. 
Ferguson is silent but Zhong (US 10,852,419)  teaches “…generating, based at least in part on the sensor data, a multi-channel  image (see col. 13, lines 1-30 where a 10 channel description of the image  can be used with different gradient magnitudes; see col. 4, line 44-54 where the radar data can be and the video data can be provided in different transmission and reception channels) representing a top-down view of the environment,  (see FIG. 7 where the top down view is shown as elements 466 being a top view in a first channel, and a second view 4644 being a second channel and a third and fourth view 464 and 462 being a third and a fourth channel of radar and video data) the multi-channel image including semantic information associated with an object or environment (see FIG. 12 where a bounding box is provided as element 304 and 304 relative to the vehicle 302)  (See col. 5, lines 60-66 where the objects include 3d velocity information)  inputting the multi-channel image representing the top-down view of the environment into algorithm ” (see col. 6, line 65 and Zhong where a 10 channel descriptor in block 180. A bounding box is also provided for detected objects.  In block 304, 300.  Fig. 7 shows a top down visualization of a multi channel image with one image being bounding boxes that surround an object.   )
    PNG
    media_image1.png
    505
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    1237
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Zhong since Zhong teaches that camera and radar can be fused in block 412 and the video data in 418.  Then a 3d velocity of the multi-channel image can be taken to track the objects in 2d and 3d. In FIG. 13, radar data, camera data and object detection can be provided in both a 2d image and a 3d image and separately. Then a calibrating mapping table can be provided.   See blocks 312-326.  This can provide a velocity support vector estimation. This also can be used to provide improved camera and radar fusion. This fusion can include quickly classifying and analyzing an image. The processor can then draw a bounding box around an image and provide an immediate identification of results (what type of object it is) and tracking of the velocity of the object for improved collision avoidance. See col. 1, lien 35 to col. 2, line 20 and col. 4, line 1 to col. 5, line 10 of Zhong. 
 Ferguson discloses “…	wherein the image includes semantic information associated with the object or the environment; (see blocks 910-940)
inputting the image into an algorithm configured to generate a probability distribution associated with a predicted location of the agent; (see FIG. 7c where the vehicle 580 can move according to 730, 740, 720 and 71 and 780 and 710 has a 20 percent probability and 720 has a 20 percent probability and 740 has a 10 percent probability and this is associated with the possible location of the vehicle 100 and 580)
determining, based at least in part on the probability distribution, a predicted trajectory associated with the object; and  (see FIG. 9, where 

controlling an autonomous vehicle based at least in part on the predicted trajectory. (see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood value for each trajectory of the set of possible trajectories in blocks 910-960 and then in block 960 the vehicle is moved in order to avoid the final future trajectory);
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 7 and 17 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of Vogl and in view of Zhong.
In regard to claim 7, and 17, Ferguson is silent but Yao teaches “…7.    The method of claim 6, wherein the probability distribution is represented as a heat map discretizing portions of the environment, (See paragraph 15, 20-21 and 34 where a machine learning can be used for object and feature detection and paragraph 34 where this is used to generate a heat map including probability scores 212) 


Ferguson discloses “…wherein a prediction probability of the probability distribution is associated with a portion of the heat map”. (see FIG. 7c where the vehicle 580 can move according to 730, 740, 720 and 71 and 780 and 710 has a 20 percent probability and 720 has a 20 percent probability and 740 has a 10 percent probability and this is associated with the possible location of the vehicle 100 and 580)”. 
Claims 8 and 18 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of Teller and in view of Vogl and in view of Zhong. 

In regard to claim 8 and 18, Ferguson discloses “8.    The method of claim 7, wherein determining the predicted trajectory comprises: determining a predicted point based at least in part on a highest probability (see FIG. 9, block 960 where based on the contextual information and a likelihood of the set of possible future trajectories, then a final future trajectory is determined in blocks 910-960 and the vehicle is moved to avoid that final future trajectory)
Ferguson is silent but Yao teaches “…portion of the heat map ”. (See claim 6, 11, 21 and paragraph 15, 20-21 and 34, and 47-51 where a machine learning can be used for object and feature detection and paragraph 34 where this is used to generate a heat map including probability scores 212 for objects in the image and a heat map that shows multiple objects in a certain area) ;
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of 

Ferguson is silent but Teller teaches “…and a cost associated with the predicted trajectory based at least in part on the predicted point….”.  (See FIG. 6, where a risk cost associated with an action is made in block 606 and it is determined if the risk is less than a threshold and if it is then the action is undertaken and if not then the adjustment is not made in blocks 60-616; see col. 11, line 35 to col. 12, line 55 where a vehicle may wish to move up to get a better view of the object of interest (vehicle, pedestrian or stoplight) however, this may be highly risky and then this action can be cancelled);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of 

Claims 9 and 19 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of United States Patent Application Pub. No.: US 2018/00060701 A1 to Krishnamurthy et al. filed in 2016 and in view of Vogl and in view of Zhong. 

In regard to claim 9 and claim 19, Ferguson is silent but Teller teaches “…9.    The method of claim 8, wherein:
the predicted point is a first predicted point;
the highest probability portion is a first highest probability portion; (see col. 19, lines 5-52 where the risk is 100,000 of a risk of hitting a pedestrian who runs into a middle of a road)
the portion is a first portion; (See FIG. 6, where a risk cost associated with an action is made in block 606 and it is determined if the risk is less than a threshold and if it is then the action is undertaken and if not then the adjustment is not made in blocks 60-616; see col. 11, line 35 to col. 12, line 55 where a vehicle may wish to move up to get a better view of the object of interest (vehicle, pedestrian or stoplight) however, this may be highly risky and then this action can be cancelled);
the cost is a first cost; (see col. 19, lines 5-25 where the risks for certain events and probability and penalties are shown)
the predicted trajectory is a first predicted trajectory; (see FIG. 4 where the vehicle may move along trajectory 416 to move to see a traffic light or view other objects)”.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded position in FIG. 4.  However, there may be significant risks associated with this action. See Table 1 at col. 19.  For example, there may be a risk that the av can strike a pedestrian in the middle of the road (100,000 risk at  0.01 percent probability) or getting hit from the rear from another car (10,000 risk at 0.03 percent probability. The processor can evaluate this different risk (table 1) in terms of a threshold value (figure 6-7) and then take the action or if too risky do a second action or stay put or cancel certain other actions that are less risky. This can provide a much safer operation and prevent the vehicle from moving into a risky action.  This can provide increased safety of 

Ferguson is silent but Krishnamurthy et al teaches “…and the method further comprises:
masking, as a masked heat map …wherein the second portion of the heat map comprises at least the first portion; and, (see paragraph 33, 60, 61)”. 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Krishnamurthy since Krishnamurthy teaches that error with regard to a masked heat map can be minimized using a certain minimal value of pixels to determine whether the object desired to be detected is present in the pixels of the image. This provides a predefined threshold to determine and minimize a detection error.    See FIG. 7, the abstract and paragraph 33-38 and 60 to 65 of Krishnamurthy. 

 “…a second portion of the heat map associated with the first predicted point, 
determining a second predicted point based at least in part on a second highest probability portion of the heat map (see col. 19, lines 5-25 where a second highest probability is indicated as getting hit  by an oncoming vehicle as 20,000 with a 0.01 percent probability and a risk penalty of 2; see col. 18, lines 35 to 55); ( see col. 22, lines 1-15 where if the risk is acceptable the vehicle can move to the area to get a view of the light however if the risk is unacceptable then the vehicle may stay in a position and avoid turning right and instead moving straight which is a lesser risk and cost and penalty)
and a second cost associated with determining a second predicted trajectory based at least in part on the second predicted point”.  (See col. 20, line 1 to col. 21, line 10 where the vehicle indicates that turning right is too risky and then the vehicle can re-route to move straight as an action 416; see col. 22, lines 1-15 where based on the costs and the risk, the vehicle can change a positon of the vehicle le relative to the environment or increase a distance and a direction within a lane based on the risk and the costs);


Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of United States Patent Application Pub. No.: US 2019/0364492 A1 to Azizi et al. filed in 2016 and in view of Vogl and in view of Zhong. 

Ferguson is silent but Yao teaches “…10.    The method of claim 6, wherein the image comprises a plurality of channels, a channel of the plurality of channels comprising at least one of: (see paragraph 32 where the neural network includes a convolution layer on a first channel and a second channel including in paragraph 43 via post processing 1. A non maximal suppression and 2. Bounding box regression; and in paragraph 47 information about a vehicle that is an autonomous vehicle);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain 

Ferguson is silent but Azziz teaches “…a location of the agent;
an extent of the object;
a bounding box associated with the object;
velocity information associated with the object; ”.  (see paragraph 687, 1053, 1118, 1707, 607)
acceleration information associated with the object;
turn indicator status of the object;
map data associated with the environment; or
traffic light information associated with the environment”.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of 

Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of United States Patent Application Pub. No.: US20180018524A1 to Yao et al. that was filed in 2015 (hereinafter “Yao”) and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of Vogl and in view of Zhong.

Ferguson is silent but Yao teaches “11.    The method of claim 6, wherein:
the algorithm is a machine learning model comprising a convolutional neural network trained (see paragraph 47) (see paragraph 59-67) to generate a heat map (See claim 6, 11, 21 and paragraph 15, 20-21 and 34, and 47-51 where a machine learning can be used for object and feature detection and paragraph 34 where this is used to generate a heat 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Yao since Yao teaches that a machine learning CNN neural network can be used to analyze an image and draw a bounding box around an image and provide a heat map of detected certain objects of interest. This machine learning can be used to reliably detect features and compute a probability of score of detection feature for each input image. This can be done very quickly using an input image of any size for immediate identification of results. See paragraph 18-33 of Yao. 

Ferguson is silent but Teller teaches “… representing the probability distribution; and” (see col. 19, lines 5-52 where the risk is 100,000 of a risk of hitting a pedestrian who runs into a middle of a road) ; (See FIG. 6, where a risk cost associated with an action is made in block 606 and it is determined if the risk is less than a threshold and if it is then the action is undertaken and if not then the adjustment is not made in blocks 60-616; see col. 11, line 35 to col. 12, line 55 where a vehicle may );
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded position in FIG. 4.  However, there may be significant risks associated with this action. See Table 1 at col. 19.  For example, there may be a risk that the av can strike a pedestrian in the middle of the road (100,000 risk at  0.01 percent probability) or getting hit from the rear from another car (10,000 risk at 0.03 percent probability. The processor can evaluate this different risk (table 1) in terms of a threshold value (figure 6-7) and then take the action or if too risky do a second action or stay put or cancel certain other actions that are less risky. This can provide a much safer operation and prevent the vehicle from moving into a risky action.  This can provide increased safety of the occupants and the passengers. See abstract and claim 1-5 and col. 19, line 1 to col. 20, line 45 of Teller. 

Ferguson discloses “the semantic information comprises a classification of the object and velocity information associated with the object”. (see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood value for each trajectory of the set of possible trajectories in blocks 910-960)(see col. 3, line 1-5)(see FIG. 4 where the object is identified as an autonomous vehicle); 

Claims 12-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of Vogl and in view of Zhong.
Ferguson discloses “12.    The method of claim 6, wherein controlling the autonomous vehicle based at least in part on the predicted trajectory comprises:
generating a trajectory for the autonomous vehicle to follow to traverse the environment; and
controlling the autonomous vehicle based at least in part on the trajectory”. (see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood value for each trajectory of the set of possible trajectories in blocks 910-960 and then in block 960 the vehicle is moved in order to avoid the final future trajectory);
Ferguson discloses “13.    The method of claim 6, further comprising:
capturing, using a sensor on the autonomous vehicle, the sensor data of the environment, wherein the sensor comprises one or more of: a LIDAR sensor; a RADAR sensor; an image sensor; or a time of flight sensor”. (See FIG. 1, perception system 172 and LIDAR device 401 in figure 4)
Ferguson discloses “ 14.    The method of claim 6, wherein the predicted trajectory is associated with an uncertainty”. (see FIG. 9, where in block 960 based on the likelihood value of each trajectory of the set of possible future trajectories and based on the context information, then a final future trajectory is made based on the determined likelihood 
Claims 15 and 20 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2014 and in view of U.S. Patent No.: 9,176,500 B1 to Teller that was filed in 2012 and in view of Vogl and in view of Zhong. 

In regard to claim 15 and 20, Ferguson is silent but Teller teaches “15.    The method of claim 6, wherein:
the sensor data represents the environment at a first time; the probability distribution is a first probability distribution associated with a second time after the first time;  (see col. 19, lines 5-52 where the risk is 100,000 of a risk of hitting a pedestrian who runs into a middle of a road)
the predicted location is a first predicted location; and the algorithm is further configured to generate: a second probability distribution associated with a second predicted location of the object at a third time after the second time”. (see col. 19, lines 5-25 where a second  ( see col. 22, lines 1-15 where if the risk is acceptable the vehicle can move to the area to get a view of the light however if the risk is unacceptable then the vehicle may stay in a position and avoid turning right and instead moving straight which is a lesser risk and cost and penalty);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the disclosure to combine the disclosure of Ferguson and the teachings of Teller since Teller teaches that an autonomous vehicle (“av”) may take an action during driving that can be for example, moving closer to a traffic stop light from a blocked or occluded position in FIG. 4.  However, there may be significant risks associated with this action. See Table 1 at col. 19.  For example, there may be a risk that the av can strike a pedestrian in the middle of the road (100,000 risk at  0.01 percent probability) or getting hit from the rear from another car (10,000 risk at 0.03 percent probability. The processor can evaluate this different risk (table 1) in terms of a threshold value (figure 6-7) and then take the action or if too risky do a second action or stay put or cancel certain other actions that are less risky. This can provide a much safer operation and prevent the vehicle from moving into a risky action.  This can provide increased safety of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669